





Exhibit 10.2




Wausau Paper Corp.

2015 Cash Incentive Compensation Plan

For

Executive Officers




Executive officers are entitled to receive cash incentive compensation based on
the Company’s achieving levels of earnings before interest, taxes, depreciation,
and amortization (“EBITDA”) ranging between $62.5 million and $90 million for
the year ended December 31, 2015.  For purposes of this plan, EBITDA is derived
from the Company’s audited financial statements after adjusting for any
non-recurring or extraordinary items as determined in the discretion of the
Compensation Committee.  No cash incentive bonuses will be paid if EBITDA is
below the targeted range.  At the minimum targeted range of EBITDA, cash
incentive bonuses will be 50% of the individual’s potential, and that percentage
will increase on an incremental basis to 140% of the officer’s individual
potential (as noted below) at the top of the targeted EBITDA range.  




The following table sets forth, as a percentage of base salary, the maximum cash
incentive compensation opportunity for the Chairman and Chief Executive Officer,
President and Chief Operating Officer, and our Senior Vice President and Chief
Financial Officer under our 2015 Cash Incentive Compensation Plan.




 

Targeted Range of

EBITDA

Individual Potential

(expressed as a % of salary)

 

 

 

 

Chairman and Chief Executive Officer

$62.5 M–$90 M

150%

 

 

 

President and Chief Operating Officer

$62.5 M–$90 M

100%

 

 

 

Senior Vice President and Chief Financial Officer

$62.5 M–$90 M

100%


















